Citation Nr: 0617256	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-16 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for anemia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Katherine King-Walker
INTRODUCTION

The veteran served on active military duty from August 1940 
to May 1945.  

This claim, which has been advanced on the docket comes to 
the Board of Veterans' Appeals (Board) from an April 2003 RO 
rating decision.  The veteran requested a Board video hearing 
in April 2004, it was held in October 2004, and the 
transcript of the hearing is associated with the file.


FINDING OF FACT

The evidence fails to indicate that the veteran's anemia is 
related to his service connected malaria, or that there were 
complaints, treatment or diagnosis of anemia while in 
service, or manifested to a compensable degree within one 
year of service.

CONCLUSION OF LAW

The criteria for service connection for anemia are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for service connection

When seeking VA service connection disability compensation, 
the veteran must establish that a current disability results 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. § 1110.   Essentially, "service connection" may 
be proven by evidence, establishing that a particular injury 
or disease resulting in disability was incurred coincident 
with active duty military service, or if preexisting such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
(direct service connection) or through application of 
statutory presumptions (presumptory service connection), 38 
C.F.R. §§ 3.303(a), 3.304.

Certain chronic diseases, including anemia, may be presumed 
to have been incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from active military service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service, 38 C.F.R. § 
3.303(b).  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service, 38 C.F.R. § 3.303(d).  Continuity of 
symptoms must be established when the condition noted in 
service (or presumptive period) is not, in fact shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38. C.F.R. 3.303(b).

The veteran asserts that his current anemia is a residual of 
malaria, which was service-connected at a non-compensable 
rating by a March 1946 rating decision, or in the 
alternative, a result of a malaria prevention experiment 
conducted by the U.S. Army Surgeon General's Office.  Service 
medical records reflect that he was treated for malaria in 
1944.  However, there were no complaints, treatment or 
diagnosis of anemia while in service, or within one year of 
separation.  A January 1951 U.S. Army Certificate of 
Appreciation reflects that the veteran participated in a 
malaria prevention experiment, conducted by the U.S. Army 
Surgeon General.

Post-service, private medical records reflect that the 
veteran was noted as having anemia and treated for it from 
June 1991 to October 2001.  An April 2002 VA examination 
report noted that per medical history, the veteran was 
treated for malaria in 1942 and 1943, and was treated for a 
fever of 108 degrees in 1957.  No other episodes of malaria 
or related complications were reported thereafter.  Following 
instructions from a July 2005 Board remand, the veteran 
underwent another VA examination in December 2005.  After 
review of the veteran's case file, including service medical, 
VA and private treatment records, the examiner concluded the 
veteran's anemia was not caused by or a result of military 
service, nor was it caused by or a result of malaria, or its 
treatment.  Instead, the veteran's anemia was related to 
chronic disease rather than malaria, which had not recurred 
in several decades.

It is clear that the veteran currently suffers from anemia.  
However, the evidence simply fails to reflect that the anemia 
is due to the service-connected malaria.  No medical provider 
has given an opinion relating or linking the anemia to 
malaria.  In fact, as just detailed, a VA examiner opined 
that the anemia was not caused by malaria or any treatment 
for malaria.  Furthermore, there were no complaints, 
treatment, or diagnosis of anemia or related symptoms during 
service or within one year of separation from service, so 
direct and presumptive service connection is also not 
warranted.  Thus, as the preponderance of the evidence is 
against the veteran, entitlement to service connection for 
anemia is denied.

II. Duty to notify and assist

VA has a duty to notify and assist veterans with their 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice 
must be provided to a claimant before the initial unfavorable 
agency or original jurisdiction (AOJ) decision on a claim for 
VA benefits and must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet.  App. 112, 120-21 (2004) (Pelegrini II).  

In an August 2005 letter, VA advised the veteran of all the 
elements required by Pelegrini II, and the matter was re-
adjudicated in a February 2006 supplemental statement of the 
case.  More recently, it has been determined in Court that 
proper notice should also include information regarding (a) 
the evidence necessary to establish a disability rating, 
including the degree of disability and (b), the effective 
date for any disability evaluation awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Notice regarding (a) and 
(b) was not provided to the veteran, but the Board finds no 
prejudice in proceeding with the issuance of a final decision 
because as concluded above, the preponderance of the evidence 
is against the veteran's claim for service connection, and 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

As to VA's duty to assist, the veteran's service medical 
records are in the case file, as are his relevant VA and 
private treatment records.  Several examinations were 
conducted and their reports were reviewed and are associated 
with the file.  There are no indications that relevant 
records exist that have not been obtained.  VA has satisfied 
its duties to notify and assist and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet.  App. 540, 546 (1991).

ORDER

Entitlement to service connection for anemia is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


